DETAILED ACTION
This office action is in response to application 16/589,965, filed on 10/01/2019.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 11-12, and 19 are objected to because of the following informalities:
Regarding claims 2, 12, and 19, the claims recite “the plurality probe points”. This should read “the plurality of probe points”.
Regarding claim 11, the claim recites “perform at least the following,”. This should read “perform at least the following[[,]];”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because while the claimed invention is directed toward a statutory category, the claimed invention is directed to an abstract idea without significantly more. The 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horihata et al. (US 20160091324), hereinafter Horihata.

	Regarding claim 1, Horihata discloses a method comprising:
determining an expected frequency of location data collected from a sensor of a vehicle traveling on a roadway, wherein the location data include a plurality of probe points that are time-sequenced (see at least Horihata P. [0033]: “Further, the control circuit 16 transmits the location information data, direction information data, and speed information data, which are acquired at measurement time intervals, stored in the storage portion 14, and handled as travel path data, to the server 2 through the communication portion 15 at a predetermined point of time together with identification information data about the host vehicle. … For example, the travel path data may be transmitted on a periodic basis (at predetermined time intervals or at predetermined traveled distance intervals)”);
detecting an exit or an entry of the vehicle on the roadway based on comparing the expected frequency to an observed frequency of the location data on at least one portion of the roadway (see at least Horihata P. [0046]: “Next, the control circuit 24 determines whether the density of the off-route path data (the density of location measurement points indicated by the off-route location information data) is high (S104). … The control circuit 24 then … calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2. Subsequently, if the number (average number) of location measurement points per unit length (for example, 100 m) is not smaller than a predetermined threshold value, the control circuit 24 determines that the density of the off-route path data is high.  If, by contrast, the number of location measurement points per unit length is smaller than the predetermined threshold value, the control circuit 24 determines that the density is not high (is low).”);
(see at least Horihata P. [0048]: “If it is determined that the density of the off-route path data is high (S104: YES), the control circuit 24 estimates the shape of the new travel route from the location measurement points indicated by the off-route location information data included in the off-route path data (S105), and then terminates the travel route information generation process shown in FIG. 2.”); and
providing the path as an output (see at least Horihata P. [0063]: “As the non-guiding route flag is attached to particular path data as described above, a process can be performed in a manner different from that for path data indicative of a normal road, for example, by … using the particular path data for displaying a map”).

	Regarding claim 2, Horihata discloses the method of claim 1.
	Horihata further discloses wherein the expected frequency is based on an estimated frequency of a designated portion of the plurality probe points (see at least Horihata P. [0057]: “This setup method is used on the presumption that the density of the location measurement points is high to some extent.  However, the density depends on the size of polygon area.  Therefore, a case where the density mentioned in S201 is not high is also included.”; P. [0058]: “If the number of location measurement points per unit area that are included in the set off-route area Ar (average value) is not smaller than a predetermined threshold value, the control circuit 24 determines that the density of the off-route path data is high.  If, by contrast, the number is smaller than the predetermined threshold value, the control circuit 24 determines that the density is not high (is low).  The above-mentioned threshold value may also be changed based on the vehicle's traveling speed, as is the case with the earlier-described process in S104.”).

Regarding claim 3, Horihata discloses the method of claim 1.
Horihata further discloses wherein the path indicates one or more road segments of the roadway predicted to have been traveled by the vehicle (see at least Horihata Figs. 4A-B; P. [0049]: “If the density of the location measurement points is high as shown in FIG. 4A, the overall shape of the new travel route R3 can be estimated from the location measurement points as indicated in FIG. 4B.  In other words, the shape of the new travel path is estimated in S105 by performing a well-known process (for example, linear approximation or curve approximation) of calculating a line indicative of the new travel route from a set of the location measurement points.  In addition to latitude and longitude, altitude is also taken into consideration to avoid inadvertent mixture of location information data on different hierarchical levels (altitudes), such as local roads and expressways positioned above the local roads.  More specifically, the shape of a travel route is estimated for each set of location information data on similar altitudes (which are determined to be on the same plane).  Further, the direction information data may be used to determine whether the new travel route is a one-way street or a two-way street.”).

	Regarding claim 4, Horihata discloses the method of claim 1.
	Horihata further discloses determining that the vehicle has exited the roadway for the at least one portion of the roadway based on determining that the observed frequency is less than the expected frequency by more than a specified value (see at least Horihata P. [0046]: “Next, the control circuit 24 determines whether the density of the off-route path data (the density of location measurement points indicated by the off-route location information data) is high (S104). … The control circuit 24 then generates an average travel path (a travel path indicative of a new travel route) T4 on the basis of the generated travel paths T1, T2, T3, and calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2. Subsequently, if the number (average number) of location measurement points per unit length (for example, 100 m) is not smaller than a predetermined threshold value, the control circuit 24 determines that the density of the off-route path data is high.  If, by contrast, the number of location measurement points per unit length is smaller than the predetermined threshold value, the control circuit 24 determines that the density is not high (is low).”).

	Regarding claim 5, Horihata discloses the method of claim 1.
	Horihata further discloses creating a break in the path based on determining that the observed frequency is less than the expected frequency by more than a specified value (see at least Horihata P. [0046]: “Next, the control circuit 24 determines whether the density of the off-route path data (the density of location measurement points indicated by the off-route location information data) is high (S104). … The control circuit 24 then generates an average travel path (a travel path indicative of a new travel route) T4 on the basis of the generated travel paths T1, T2, T3, and calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2. Subsequently, if the number (average number) of location measurement points per unit length (for example, 100 m) is not smaller than a predetermined threshold value, the control circuit 24 determines that the density of the off-route path data is high.  If, by contrast, the number of location measurement points per unit length is smaller than the predetermined threshold value, the control circuit 24 determines that the density is not high (is low).” *Examiner interprets the “break” in the path is the gap between the vehicles traveling on route R1 and route R2 and that “off-route” path data being high (greater than a threshold) is exemplary of an observed frequency of on-route path data on path R1 being lower than an expected frequency because vehicles have left path R1.),
(see at least Horihata Fig 4B, route R3 spanning the road connecting R1 to R2).

	Regarding claim 6, Horihata discloses the method of claim 5.
	Horihata further discloses constructing a new path based on the location data occurring after the break (see at least Horihata P. [0046]: “The control circuit 24 then generates an average travel path (a travel path indicative of a new travel route) T4 on the basis of the generated travel paths T1, T2, T3, and calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2.”).

Regarding claim 9, Horihata discloses the method of claim 1.
Horihata further discloses determining that the vehicle has entered or re-entered the roadway for the at least one portion of the roadway based on determining that the observed frequency is equal to the expected frequency within a specified margin (see at least Horihata P. [0046]: “Next, the control circuit 24 determines whether the density of the off-route path data (the density of location measurement points indicated by the off-route location information data) is high (S104). … The control circuit 24 then generates an average travel path (a travel path indicative of a new travel route) T4 on the basis of the generated travel paths T1, T2, T3, and calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2. Subsequently, if the number (average number) of location measurement points per unit length (for example, 100 m) is not smaller than a predetermined threshold value, the control circuit 24 determines that the density of the off-route path data is high.  If, by contrast, the number of location measurement points per unit length is smaller than the predetermined threshold value, the control circuit 24 determines that the density is not high (is low).”).

Regarding claim 11, Horihata discloses an apparatus comprising:
at least one processor (see at least Horihata P. [0031]: “The control circuit 16 includes a computer to perform various processes according to programs.”); and
at least one memory including computer program code for one or more programs (see at least Horihata P. [0029]: “The storage portion 14 stores various data.  The present embodiment uses a flash memory that serves as a nonvolatile storage apparatus capable of electrically rewriting stored data.”; P. [0031] as above), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following,
determine an expected frequency of location data collected from a sensor of a vehicle traveling on a roadway, wherein the location data include a plurality of probe points that are time-sequenced (see at least Horihata P. [0033]: “Further, the control circuit 16 transmits the location information data, direction information data, and speed information data, which are acquired at measurement time intervals, stored in the storage portion 14, and handled as travel path data, to the server 2 through the communication portion 15 at a predetermined point of time together with identification information data about the host vehicle. … For example, the travel path data may be transmitted on a periodic basis (at predetermined time intervals or at predetermined traveled distance intervals)”);
detect an exit or an entry of the vehicle on the roadway based on comparing the expected frequency to an observed frequency of the location data on at least one portion of the roadway (see at least Horihata P. [0046]: “Next, the control circuit 24 determines whether the density of the off-route path data (the density of location measurement points indicated by the off-route location information data) is high (S104). … The control circuit 24 then … calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2. Subsequently, if the number (average number) of location measurement points per unit length (for example, 100 m) is not smaller than a predetermined threshold value, the control circuit 24 determines that the density of the off-route path data is high.  If, by contrast, the number of location measurement points per unit length is smaller than the predetermined threshold value, the control circuit 24 determines that the density is not high (is low).”);
initiate an identification, a creation, a breaking, or a combination thereof of a path constructed from the location data based on the detecting of the exit or the entry of the vehicle (see at least Horihata P. [0048]: “If it is determined that the density of the off-route path data is high (S104: YES), the control circuit 24 estimates the shape of the new travel route from the location measurement points indicated by the off-route location information data included in the off-route path data (S105), and then terminates the travel route information generation process shown in FIG. 2.”); and
provide the path as an output (see at least Horihata P. [0063]: “As the non-guiding route flag is attached to particular path data as described above, a process can be performed in a manner different from that for path data indicative of a normal road, for example, by … using the particular path data for displaying a map”).
	
Regarding claim 12, Horihata discloses the apparatus of claim 11.
Horihata further discloses wherein the expected frequency is based on an estimated frequency of a designated portion of the plurality probe points (see at least Horihata P. [0057]: “This setup method is used on the presumption that the density of the location measurement points is high to some extent.  However, the density depends on the size of polygon area.  Therefore, a case where the density mentioned in S201 is not high is also included.”; P. [0058]: “If the number of location measurement points per unit area that are included in the set off-route area Ar (average value) is not smaller than a predetermined threshold value, the control circuit 24 determines that the density of the off-route path data is high.  If, by contrast, the number is smaller than the predetermined threshold value, the control circuit 24 determines that the density is not high (is low).  The above-mentioned threshold value may also be changed based on the vehicle's traveling speed, as is the case with the earlier-described process in S104.”).

Regarding claim 13, Horihata discloses the apparatus of claim 11.
Horihata further discloses wherein the path indicates one or more road segments of the roadway predicted to have been traveled by the vehicle (see at least Horihata Figs. 4A-B; P. [0049]: “If the density of the location measurement points is high as shown in FIG. 4A, the overall shape of the new travel route R3 can be estimated from the location measurement points as indicated in FIG. 4B.  In other words, the shape of the new travel path is estimated in S105 by performing a well-known process (for example, linear approximation or curve approximation) of calculating a line indicative of the new travel route from a set of the location measurement points.  In addition to latitude and longitude, altitude is also taken into consideration to avoid inadvertent mixture of location information data on different hierarchical levels (altitudes), such as local roads and expressways positioned above the local roads.  More specifically, the shape of a travel route is estimated for each set of location information data on similar altitudes (which are determined to be on the same plane).  Further, the direction information data may be used to determine whether the new travel route is a one-way street or a two-way street.”).

Regarding claim 14, Horihata discloses the apparatus of claim 11.
Horihata further discloses determine that the vehicle has exited the roadway for the at least one portion of the roadway based on determining that the observed frequency is less than the expected frequency by more than a specified value  (see at least Horihata P. [0046]: “Next, the control circuit 24 determines whether the density of the off-route path data (the density of location measurement points indicated by the off-route location information data) is high (S104). … The control circuit 24 then generates an average travel path (a travel path indicative of a new travel route) T4 on the basis of the generated travel paths T1, T2, T3, and calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2. Subsequently, if the number (average number) of location measurement points per unit length (for example, 100 m) is not smaller than a predetermined threshold value, the control circuit 24 determines that the density of the off-route path data is high.  If, by contrast, the number of location measurement points per unit length is smaller than the predetermined threshold value, the control circuit 24 determines that the density is not high (is low).”).

Regarding claim 15, Horihata discloses the apparatus of claim 11.
Horihata further discloses creating a break in the path based on determining that the observed frequency is less than the expected frequency by more than a specified value (see at least Horihata P. [0046]: “Next, the control circuit 24 determines whether the density of the off-route path data (the density of location measurement points indicated by the off-route location information data) is high (S104). … The control circuit 24 then generates an average travel path (a travel path indicative of a new travel route) T4 on the basis of the generated travel paths T1, T2, T3, and calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2. Subsequently, if the number (average number) of location measurement points per unit length (for example, 100 m) is not smaller than a predetermined threshold value, the control circuit 24 determines that the density of the off-route path data is high.  If, by contrast, the number of location measurement points per unit length is smaller than the predetermined threshold value, the control circuit 24 determines that the density is not high (is low).” *Examiner interprets the “break” in the path is the gap between the vehicles traveling on route R1 and route R2 and that “off-route” path data being high (greater than a threshold) is exemplary of an observed frequency of on-route path data on path R1 being lower than an expected frequency because vehicles have left path R1.),
wherein the break is created to span the at least one portion of the roadway (see at least Horihata Fig 4B, route R3 spanning the road connecting R1 to R2).

Regarding claim 16, Horihata discloses the method of claim 15.
	Horihata further discloses constructing a new path based on the location data occurring after the break (see at least Horihata P. [0046]: “The control circuit 24 then generates an average travel path (a travel path indicative of a new travel route) T4 on the basis of the generated travel paths T1, T2, T3, and calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2.”).

Regarding claim 18, Horihata discloses a non-transitory computer-readable storage medium, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps:
determining an expected frequency of location data collected from a sensor of a vehicle traveling on a roadway, wherein the location data include a plurality of probe points that are time-sequenced (see at least Horihata P. [0033]: “Further, the control circuit 16 transmits the location information data, direction information data, and speed information data, which are acquired at measurement time intervals, stored in the storage portion 14, and handled as travel path data, to the server 2 through the communication portion 15 at a predetermined point of time together with identification information data about the host vehicle. … For example, the travel path data may be transmitted on a periodic basis (at predetermined time intervals or at predetermined traveled distance intervals)”);
detecting an exit or an entry of the vehicle on the roadway based on comparing the expected frequency to an observed frequency of the location data on at least one portion of the roadway (see at least Horihata P. [0046]: “Next, the control circuit 24 determines whether the density of the off-route path data (the density of location measurement points indicated by the off-route location information data) is high (S104). … The control circuit 24 then … calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2. Subsequently, if the number (average number) of location measurement points per unit length (for example, 100 m) is not smaller than a predetermined threshold value, the control circuit 24 determines that the density of the off-route path data is high.  If, by contrast, the number of location measurement points per unit length is smaller than the predetermined threshold value, the control circuit 24 determines that the density is not high (is low).”);
creating a break in a path constructed from the location data based on determining that the observed frequency is less than the expected frequency by more than a specified value, wherein the break is created to span the at least one portion of the roadway (see at least Horihata Fig 4B, route R3 spanning the road connecting R1 to R2; P. [0046]: “Next, the control circuit 24 determines whether the density of the off-route path data (the density of location measurement points indicated by the off-route location information data) is high (S104). … The control circuit 24 then generates an average travel path (a travel path indicative of a new travel route) T4 on the basis of the generated travel paths T1, T2, T3, and calculates the length of the travel path T4 (distance) between the point of leaving the existing travel route R1 and the point of entering the existing travel route R2. Subsequently, if the number (average number) of location measurement points per unit length (for example, 100 m) is not smaller than a predetermined threshold value, the control circuit 24 determines that the density of the off-route path data is high.  If, by contrast, the number of location measurement points per unit length is smaller than the predetermined threshold value, the control circuit 24 determines that the density is not high (is low).” *Examiner interprets the “break” in the path is the gap between the vehicles traveling on route R1 and route R2 and that “off-route” path data being high (greater than a threshold) is exemplary of an observed frequency of on-route path data on path R1 being lower than an expected frequency because vehicles have left path R1.); and
providing the path as an output (see at least Horihata P. [0063]: “As the non-guiding route flag is attached to particular path data as described above, a process can be performed in a manner different from that for path data indicative of a normal road, for example, by … using the particular path data for displaying a map”).

Regarding claim 19, Horihata discloses the medium of claim 18.
Horihata further discloses wherein the expected frequency is based on an estimated frequency of a designated portion of the plurality probe points (see at least Horihata P. [0057]: “This setup method is used on the presumption that the density of the location measurement points is high to some extent.  However, the density depends on the size of polygon area.  Therefore, a case where the density mentioned in S201 is not high is also included.”; P. [0058]: “If the number of location measurement points per unit area that are included in the set off-route area Ar (average value) is not smaller than a predetermined threshold value, the control circuit 24 determines that the density of the off-route path data is high.  If, by contrast, the number is smaller than the predetermined threshold value, the control circuit 24 determines that the density is not high (is low).  The above-mentioned threshold value may also be changed based on the vehicle's traveling speed, as is the case with the earlier-described process in S104.”).

Regarding claim 20, Horihata discloses the medium of claim 18.
Horihata further discloses wherein the path indicates one or more road segments of the roadway predicted to have been traveled by the vehicle (see at least Horihata Figs. 4A-B; P. [0049]: “If the density of the location measurement points is high as shown in FIG. 4A, the overall shape of the new travel route R3 can be estimated from the location measurement points as indicated in FIG. 4B.  In other words, the shape of the new travel path is estimated in S105 by performing a well-known process (for example, linear approximation or curve approximation) of calculating a line indicative of the new travel route from a set of the location measurement points.  In addition to latitude and longitude, altitude is also taken into consideration to avoid inadvertent mixture of location information data on different hierarchical levels (altitudes), such as local roads and expressways positioned above the local roads.  More specifically, the shape of a travel route is estimated for each set of location information data on similar altitudes (which are determined to be on the same plane).  Further, the direction information data may be used to determine whether the new travel route is a one-way street or a two-way street.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horihata et al. (US 20160091324), hereinafter Horihata, in view of Khasis (US 20180003516), hereinafter Khasis.
	
	Regarding claim 7, Horihata discloses the method of claim 5.
	Horihata does not explicitly teach determining that the vehicle has taken a detour, that a road segment of the roadway has been closed, or a combination thereof based on the break.
	In the same field of endeavor, Khasis teaches determining that the vehicle has taken a detour, that a road segment of the roadway has been closed, or a combination thereof based on the break (see at least Khasis P. [0082]: “The traffic module 1320 may store real-time traffic information of segments of roads and transmits to the optimization server upon request.  For each segment of a route identified by the routing module 1312 for which real-time traffic information is not available, the traffic module 1320 requests information of past traffic conditions under similar circumstances from the traffic database 1322.  Traffic information that is stored in the traffic database 1322 may include one or more of the following: … an indication of whether the segment is open or closed,”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Horihata with the roadway closure determination of Khasis in order to allow for the creation of faster and more optimal routes (Khasis P. [0004]).

Regarding claim 17, Horihata discloses the apparatus of claim 15.
Horihata does not explicitly disclose wherein the apparatus is further caused to: determine that the vehicle has taken a detour, that a road segment of the roadway has been closed, or a combination thereof based on the break.
In the same field of endeavor, Khasis teaches wherein the apparatus is further caused to:
determine that the vehicle has taken a detour, that a road segment of the roadway has been closed, or a combination thereof based on the break  (see at least Khasis P. [0082]: “The traffic module 1320 may store real-time traffic information of segments of roads and transmits to the optimization server upon request.  For each segment of a route identified by the routing module 1312 for which real-time traffic information is not available, the traffic module 1320 requests information of past traffic conditions under similar circumstances from the traffic database 1322.  Traffic information that is stored in the traffic database 1322 may include one or more of the following: … an indication of whether the segment is open or closed,”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Horihata with the roadway closure determination of Khasis in order to allow for the creation of faster and more optimal routes (Khasis P. [0004]).


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horihata et al. (US 20160091324), hereinafter Horihata, in view of Littlejohn (US 20180276988), hereinafter Littlejohn.

Regarding claim 8, Horihata teaches the method of claim 5.
Horihata does not explicitly teach removing one or more road segments comprising the at least one portion of the roadway from consideration to construct the path.
In the same field of endeavor Littlejohn teaches removing one or more road segments comprising the at least one portion of the roadway from consideration to construct the path (see at least Littlejohn P. [0018]: “In at least some embodiments, any probe devices that do not reflect travel along an entire roadway segment of interest can be removed from consideration during the traffic data validation process.  Then, using information from selected probe devices, and specifically excluding probe devices that did not travel the entire roadway segment of interest, the verification module can generate an estimated "actual" traffic flow associated with the roadway at a particular time.  The estimated actual traffic-flow is, in at least one embodiment, distinct and separate from the predicted traffic flow.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Horihata with the segment removal of Littlejohn in order to validate traffic patterns and generate an actual traffic flow associated with a roadway based on probe location data (Littlejohn P. [0018]).

Regarding claim 10, Horihata teaches the method of claim 8.
Horihata further teaches wherein the path is constructed to span the at least one portion of the roadway (see at least Horihata Fig.s 4A-B, path R3; P. [0049]: “If the density of the location measurement points is high as shown in FIG. 4A, the overall shape of the new travel route R3 can be estimated from the location measurement points as indicated in FIG. 4B.  In other words, the shape of the new travel path is estimated in S105 by performing a well-known process (for example, linear approximation or curve approximation) of calculating a line indicative of the new travel route from a set of the location measurement points.  In addition to latitude and longitude, altitude is also taken into consideration to avoid inadvertent mixture of location information data on different hierarchical levels (altitudes), such as local roads and expressways positioned above the local roads.  More specifically, the shape of a travel route is estimated for each set of location information data on similar altitudes (which are determined to be on the same plane).  Further, the direction information data may be used to determine whether the new travel route is a one-way street or a two-way street.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662